UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7143



JOHNNY MULL,

                                            Plaintiff - Appellant,

          versus


MR. HENSPATH, Unit Manager; MR. JONES,
Captain; MR. DANIELS, Captain; MR. GATLING,
Sergeant; MR. BATTLE; SERGEANT DRAOUGHN; NURSE
TAYLOR; DOCTOR SWANTON; OFFICER WILLIAM; JOHN
DOE; OFFICER TOMADAKIS; LIEUTENANT TUCK; NURSE
SHIELD; NURSE ALLEN; NURSE MCALISTER; NURSE
CARMON; NURSE RICHARDSON; OFFICER RICHARDSON;
SUPERINTENDENT BUMGARNER; OFFICER GILBERT;
OFFICER ARWOOD; DOCTOR SOBEL; NURSE ELEY;
SERGEANT HUNTER; SERGEANT JUSTICE; SERGEANT
WOOD; M. J. HOWARD; MR. JONES, Unit Manager;
SERGEANT STOKLEY; CAPTAIN MURPHY; SERGEANT
HOWARD; JERRY SAUNDERS, Notary; SERGEANT
RILEY; OFFICER SMALL; OFFICER BECKNELL; KEITH
E. WERNER, District Attorney; MR. DORSEY, Unit
Manager; CAPTAIN JOHNSON; OFFICER MAY; OFFICER
CREEF; MR. BARNES, Acting Superintendent;
NURSE SATZ; NURSE RAPER; DENTIST CIANWILLI;
OFFICER TYNCH; DR. ANDERSON; NURSE BUCHANAN;
OFFICER RUSSELL; OFFICER STEWART; SERGEANT
WHITAKER; DOCTOR BASSETT; OFFICER WYNN; MR.
CASTELOW, Unit Manager; MS. BRYANT; OFFICER
CLARK; JANE DOE; MR. CARTER, Unit Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-373-5-HO)
Submitted:    January 11, 2000               Decided:   February 8, 2000


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Johnny Mull, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Johnny Mull appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.             We have

reviewed the record and the district court’s opinion.         See Mull v.

Henspath, No. CA-99-373-5-HO (E.D.N.C. Aug. 10, 1999).         We affirm

the order on the reasoning of the district court but modify it to

provide    that   the   dismissal   of   Mull’s   complaint   is   without

prejudice.    In addition, we deny Mull’s motions for appointment of

counsel.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    AFFIRMED AS MODIFIED



                                     2